Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
May 23, 2013.




                                      In The

                    Fourteenth Court of Appeals

                                 NO. 14-13-00420-CR

                     IN RE ALFRED HENDERSON, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                     On Appeal from the 177th District Court
                              Harris County, Texas
                        Trial Court Cause No. 1286281-A

                          MEMORANDUM OPINION

      On May 14, 2013, relator filed a petition for writ of mandamus in this Court.
See Tex. Gov’t Code Ann. §22.221 (Vernon 2004); see also Tex. R. App. P. 52. In
the petition, relator asks this Court to compel Chris Daniel, the District Clerk of
Harris County, Texas, to transmit his application for writ of habeas corpus to the
Court of Criminal Appeals. See Tex. Code Crim. Proc. art. 11.07 §3(b).

      This court’s power to issue writs is defined in Section 22.221 of the Texas
Government Code. Section 22.221 grants the courts of appeals the authority to
issue (1) writs of mandamus and other writs necessary to enforce their jurisdiction;
(2) writs of mandamus against a judge of a district or county court in the court of
appeals’s district; and (3) writs of habeas corpus under specifically defined
circumstances involving contempt orders in civil cases. Tex. Gov’t Code § 22.221.

      Only the Texas Court of Criminal Appeals has jurisdiction over matters
related to post-conviction relief from a final felony conviction. See Ater v. Eighth
Court of Appeals, 802 S.W.2d 241, 243 (Tex. 1991); see also Tex. Code Crim.
Proc. Ann. art. 11.07. Accordingly, the relief requested is not necessary to enforce
the jurisdiction of our court. But see Gibson v. Dallas Cnty. Dist. Clerk, 275
S.W.3d 491 (Tex. Crim. App. 2009) (the Court of Criminal Appeals conditionally
granted mandamus relief and directed the district clerk to forward the application
and related records).

      This proceeding is, therefore, dismissed for lack of jurisdiction.



                                              PER CURIAM



Panel consists of Justices Boyce, Jamison, and Busby.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2